Citation Nr: 1629630	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  12-04 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss disability.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Affairs (Board) from an April 2011 rating decision of the VA Regional Office (RO) that in pertinent part denied entitlement to service connection for bilateral hearing loss and tinnitus.

By decisions in September 2013, September 2014, and April 2015, the Board remanded the claims of entitlement to service connection for bilateral hearing loss and tinnitus for further development.

In July 2015, the Board granted service connection for left ear hearing loss and tinnitus.  These are full grants of those benefits sought on appeal and they are no longer for appellate consideration.  The issue of entitlement to service connection right ear hearing loss was remanded for further development.  


FINDING OF FACT

The Veteran had at least three decibel losses of 26 or greater at the 500/1000/2000/ 3000/4000 Hertz frequencies during service.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the Veteran, right ear hearing loss disability was incurred in service.  38 U.S.C.A. § 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that current right ear hearing loss is the result of acoustic trauma in service for which service connection should be granted.  

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance.  The Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA is not applicable where further assistance would not aid the appellant in substantiating a claim.  Wensch v. Principi, 15 Vet. App. 362 (2001); see also 38 U.S.C.A. § 5103(a).  In view of the Board's favorable decision and full grant of service connection for right ear hearing loss, further assistance is unnecessary to aid the appellant in substantiating this claim.

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2015).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is defined as doubt that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2015).

Factual Background and Legal Analysis

The Veteran served on active duty with a military occupational specialty of wheel vehicle mechanic.  His decorations and citations included recognition as an expert Marksman (rifle).  A claim for service connection of hearing loss was received in October 2010.  In-service noise exposure is conceded.  See 38 U.S.C.A. § 1154(a).

At the outset, and pertinent to the claim on appeal, the Board would point out that prior to November 1967, audiometric results were reported in standards set by the American Standards Association (ASA).  Since November 1, 1967, audiometric standards have been set by the American National Standards Institute/(ANSI) International Standards Organization (ISO).  The figures in parentheses in bold below represent the conversion of pure tone thresholds from ASA to ISO criteria, and are provided for comparison purposes.

Service treatment records reflect no complaints or findings pertaining to hearing loss or other ear symptoms.  On pre-induction examination in July 1964 for service entrance, an audiogram revealed pure tone thresholds of 10(25)/10(20)/10/(20)/00(05) at the 500/1000/2000/4000 Hertz frequencies in the right ear.  An induction examination in July 1965 disclosed audiogram findings of 10(25)/10(20)-05/(05)/00(05) at the 500/1000/2000/4000 Hertz frequencies.  No pertinent defects were noted.

On examination in June 1967 for discharge from service, hearing was evaluated as 15/15 by whispered voice which, as indicated on VA examinations over the course of the appeal, is not a valid measure of hearing sensitivity.  The record also contains an undated audiogram graph for the Veteran that appears to have been obtained during service, whose purposes are unknown.  On most recent VA examination in February 2016, the examiner interpreted the graph as showing 20/20/15/20/15 decibel losses at the 500/1000/2000/3000/4000 Hertz frequencies for the right ear.  The Veteran currently has sensorineural hearing loss in the right ear as confirmed on multiple VA audiological evaluations since 2011.  

The Board would point out that when converted from ASA to ISO standards, the pure tone thresholds of the undated in-service audiogram reflect decibel losses of 35/30/25/30/20 at 500/1000/2000/ 3000/ 4000 Hertz.  Such findings comport with impaired hearing as a disability under 38 C.F.R. § 3.385 because at least three of the frequencies are 26 decibels or greater.  

The Board observes that on VA audiological evaluations in 2014, 2015 and 2016, the examiner stated that the undated audiogram should not be considered as medical evidence since there is no date of testing, record of conditions used to obtain the audiogram, reason for performing it, or the name of the tester who provided the examination.  The examiner found that this evidence met no more than nominal standards for medical documentation and was not deemed reliable or accurate.  The Board would point out, however, that although the date and purpose of the undated audiogram is not known, to disregard it would deny the Veteran a valuable benefit to which he might entitled through no fault of his own.  Clearly, the undated audiogram was obtained during service and might well have been performed at service discharge.  There is no direct evidence that such examination was not provided by a qualified examiner under appropriate testing circumstances.  The Board is required to afford the Veteran every consideration of due process.  Therefore, the Board resolves the benefit of the doubt in favor of the appellant by finding that service connection for right ear hearing loss disability is warranted.  See 38 C.F.R. § 3.102.



ORDER

Service connection for right ear hearing loss disability is granted.  



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


